DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2016/0021186 teaches: a method for sending encrypted data. 

US2005/0097560 teaches: A method and system for governing resources in a computing utility receives a demand profile associated with an application that identifies the resources required from a pool of resources.
 
The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“execution reservation of acceptor servers that execute first tasks that  have been encrypted and divided; and a processor that: receives a second task from the user server, encrypts and divides the second task to generate the first tasks, requests the 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 8: 

“a storage that  stores execution reservation information transmitted from the user server, the execution reservation information represents an execution reservation of acceptor servers that execute first tasks that  have been encrypted and divided; and a processor that: receives a second task from the user server, encrypts and divides the second task to generate the first tasks  .  .  .   requests the acceptor servers to execute the generated first tasks based on the execution reservation information stored in the storage, receives first execution results from the acceptor servers,


The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 15: 

“storing, in a storage, execution reservation information transmitted from a user server, wherein the execution reservation information represents an execution reservation of acceptor servers that execute first tasks that  have been encrypted and divided; receiving, , a second task from the user server; encrypting and dividing,  the second task to generate the first tasks; requesting, , the acceptor servers to execute the generated first tasks based on the execution reservation information stored in the storage; receiving, , first execution results from the acceptor servers; decrypting and combining, , the first execution results to generate a second execution result; and transmitting, the generated second execution result to the user server.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLIE SUN/Primary Examiner, Art Unit 2196